DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:   The prior art is silent regarding at least an electronic device with flexible housing and display as configured as recited in claim 1, wherein an edge of a display’s protective sheet is spaced from an inner surface of a sidewall of the device housing, and adhesive layers are employed that enable slip.
The closest prior art is Ka et al. (US PGPUB 2017/0045996; “Ka” hereinafter), who discloses Mobile Terminal and Control Method Therefor.  Ka was used as primary prior art reference in parent case 16/285,963 as teaching most of the flexible housing elements for an electronic display device similar to that which is claimed in the instant application. 
David et al. (US PGPUB 2011/0032205 A1; “David” hereinafter), discloses Laminated Touch Screen.  N.B. David is cited on the search report from the European Patent Office, 20 August 2020.  Said report cites David as teaching (at paragraph 43) that optical adhesive may be allowed to build up slightly about the edges of glass layer 20, thereby locking glass layer 20 in place and making it harder to move or separate from polymer layer 30 in laminate 10.  Thus, an edge – the edge of glass layer 20 – of laminate 10 might be separated from the inner surface of a sidewall of a display housing into which laminate 10 is inserted.  David also teaches that pressure sensitive adhesive 60 is inelastic (at paragraph 47); said adhesive 60 forming a bond between polyester layer 30 and glass layer 20 of laminate 10.
Zhang et al. (US PGPUB 2017/0092892 A1; “Zhang” hereinafter) discloses Flexible Display with Decoupled Display Layers.  At paragraph 37, Zhang teaches biaxial adhesive layers that hold layers together along one dimension while allowing slippage of layers in other dimensions, thus allowing display layers to slide or slip over each other to relieve stress that would otherwise build up in a display formed from layers stuck together with stiff adhesive, so that damage to display elements is avoided, even when the display is bent.
Examiner considered rejecting at least claim 1 under 35 U.S.C. 103 as unpatentable over Ka,  in view of David and further in view of Zhang.  Examiner takes the position, however, that it would be improper to combine said references by replacing the adhesive of David with a biaxial adhesive such as the one taught by Zhang, as David specifically teaches away from use of an elastic adhesive.  Furthermore, when considering claim 1 as a whole, it would have involved no small amount of hindsight reasoning in order to make such a rejection. 
Claim 11 is similarly situated.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Kee et al. (US PGPUB 2014/0355195 A1) discloses Foldable Display Device.  Kee is commonly owned with the instant application.  At paragraph 67, Kee teaches a sliding effect can be acquired by using an adhesive having a relatively high elongation ratio.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624